Citation Nr: 1015786	
Decision Date: 04/29/10    Archive Date: 05/06/10

DOCKET NO.  10-00 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Fetty, Counsel




INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a) (2) (West 2002) and 38 C.F.R. 
§ 20.900(c) (2009). 

The Veteran performed active military service from June 1943 
to February 1946.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2008-issued rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that in pertinent part granted service connection 
for a bilateral hearing loss disability and assigned a 
noncompensable rating.  


FINDINGS OF FACT

1.  Throughout the appeal period, the bilateral hearing loss 
disability has been no worse than Level VI in the right ear 
and Level II in the left ear.  

2.  The evidence does not contain factual findings that 
demonstrate distinct time periods in which the service-
connected bilateral hearing loss disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
appeal period.  


CONCLUSION OF LAW

The criteria for an initial 10 percent schedular rating for a 
bilateral hearing loss disability are met throughout the 
appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp.2009); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 4.7, 
4.10, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In this case, although the 
notice provided did not address either the rating criteria or 
effective date provisions that are pertinent to the claim, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for service-connection, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the five elements of 
the claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  This notice was provided in a 
February 2008-issued letter to the claimant.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained pertinent reports.  The claimant was afforded 
two VA audiometry evaluations.  Neither the claimant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
Veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

The Court has stressed that where the evidence contains 
factual findings that demonstrate distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal, the assignment of staged ratings 
would be necessary.  See Hart v. Mansfield, 21 Vet. App. 505, 
510 (2007).  

A service-connected bilateral hearing loss disability has 
been rated noncompensably throughout the initial rating 
period under Diagnostic Code 6100.  

An August 2007 VA audiometry evaluation reflects problems 
with hearing voices.  Upon VA authorized audiological 
evaluation in August 2007, pure tone thresholds, in decibels, 
were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
55
70
95
LEFT
10
40
40
55
60

Average pure tone thresholds were 60 right ear, and 41, left 
ear.  Speech audiometry revealed speech recognition ability 
of 60 percent in the right ear (considered "poor") and 76 
percent in the left ear (considered "fair") .  

Upon VA authorized audiological evaluation in September 2008, 
pure tone thresholds, in decibels, were as follows (ANSI):




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
60
70
95
LEFT
15
20
40
60
70

Average pure tone thresholds were 63, right ear, and 48, left 
ear.  Speech audiometry revealed speech recognition ability 
of 76 percent in the right ear (considered "fair") and 88 
percent in the left ear (considered "good"). 

In his December 2009 substantive appeal, the Veteran pointed 
out that VA had issued bilateral hearing amplification 
devices.  

Evaluations of defective hearing may range from 
noncompensable to 100 percent based on the measured results 
of controlled speech discrimination tests together with the 
average hearing threshold level, as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 cycles per second.  To evaluate the degree of 
disability from a service-connected hearing loss, the rating 
schedule establishes auditory acuity levels, designated Level 
I for essentially normal acuity, through Level XI for 
profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2009); 38 C.F.R. §§ 4.85, 4.87, Diagnostic Codes 6100-
6110 (2009).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each 
of the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Also, when the pure tone 
threshold is 30 decibels or less at 1000 Hertz and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  38 C.F.R. § 4.86 (2009).  At 
no time during the appeal period has audiometry demonstrated 
a pure tone threshold of 55 decibels or more in all four 
frequencies in either ear.  Nor has audiometry demonstrated a 
pure tone threshold of 30 decibels or less at 1000 Hertz and 
70 decibels or more at 2000 Hertz. 

According to the August 2007 VA audiometry, the right ear is 
at Level VI and the left ear is at Level III.  Applying such 
findings to Table VII results in the assignment of a 10 
percent rating; however, according to the September 2008 VA 
audiometry, the right ear is at Level IV and the left ear is 
at Level II.  Applying such findings to Table VII results in 
the assignment of a noncompensable rating. 

Audiometry testing methods used by VA audiometry clinics are 
adapted to evaluate the degree of hearing impairment 
accurately.  Methods are standardized so that the performance 
of each person can be compared to a standard of normal 
hearing and ratings are assigned based on that standard.  The 
certified audiometry test results do not end the inquiry, 
however, because the Court has issued additional guidance.  

As noted on pages 4 and 5, the Court has stressed that 
audiologists must describe the effects on occupational 
functioning and daily activities.  The Court pointed out, 
"Unlike the rating schedule for hearing loss, § 3.321 (b) 
[the extraschedular provision] does not rely exclusively on 
objective test results to determine if referral is 
warranted."  Martinak, 21 Vet. App. at 455.  The evidence 
reflects difficulty hearing voices.  Because the Veteran is 
retired from working, this does not appear to warrant 
referral for extraschedular consideration.  

Although the two audiometry evaluations produced different 
results, no medical professional has opined that the 
Veteran's hearing loss disability has actually improved and, 
even if the Veteran's hearing has improved, nor is there a 
factual finding that tends to demonstrate a distinct time 
period of improvement.  The evidence does not contain a 
factual finding that demonstrates distinct time periods in 
which the service-connected disability exhibited diverse 
symptoms meeting the criteria for different ratings during 
the course of the appeal.  The assignment of staged ratings 
is therefore not necessary.  Hart, supra.  

Because one VA examiner found a 10 percent hearing loss 
disability and another VA examiner found a noncompensable 
hearing loss disability, and because both audiometry 
evaluations appear to have relatively equal persuasive value, 
the evidence is in relative equipoise on the issue of a 
compensable rating.  Fortunately, the Board need not resolve 
the uncertainty.  After considering all the evidence of 
record, the Board finds that the evidence is in relative 
equipoise.  The benefit of the doubt doctrine will be applied 
and an initial 10 percent rating will be granted.  See 
38 U.S.C.A. § 5107 (West 2002); Gilbert, supra.  


Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the Veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
Veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Additionally, if the claimant or the record reasonably raises 
the question of whether the Veteran is unemployable due to 
the disability for which an increased rating is sought, then 
part and parcel to that claim for an increased rating is 
whether a total rating based on individual unemployability 
(TDIU) as a result of that disability is warranted.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  In this case, the record 
does not reasonably raise the question of unemployability, 
nor has the claimant raised this issue.  

In this case, the disability has not been shown, or alleged, 
to cause such difficulties as marked interference with 
employment or to warrant frequent periods of hospitalization 
or to otherwise render impractical the application of the 
regular schedular standards.  In the absence of evidence of 
such factors, the Board is not required to remand this matter 
to the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b) (1).  See Bagwell v. Brown, 9 Vet. App. 157, 158-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash, 
8 Vet. App. at 227.  See also VAOPGCPREC. 6-96. 




ORDER

An initial 10 percent schedular rating for a bilateral 
hearing loss disability is granted, subject to the laws and 
regulations governing payment of monetary benefits. 



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


